Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/28/2022, with respect to rejection made under 35 U.S.C. 102  have been fully considered but they are not persuasive.
Regarding rejections made under Yeom KR20110135078A, with respect to independent claim 1, the amendment “wherein the at least one hook is rotatably attached to the deadbolt”, does not get around the rejection. Please note: attached, coupled, and their synonyms do not differentiate from each other, or imply direct mounting of the at least one hook to the deadbolt, for apparatus claims more stringent limitations such as “directly coupled to” provide more patentable weight. Therefore the interpretation of the prior art provided by the Examiner in the previous rejection stands. Yeom teaches the limitation “wherein the at least one hook is rotatably attached to the deadbolt”. Hook (unnumbered feature comprising: 27, 29) is rotatably coupled to the deadbolt (3) since the deadbolt itself causes the rotation of the hook. Please note that no structural or spatial limitations regarding placement/mounting of the hook or that it has to be directly connected/mounted to the deadbolt. It is the position of the Examiner that the deadbolt creating the rotational movement of the hook satisfies the term “rotatably attached” in the amendment to claim 1. 
Regarding rejections made under Luire US 1168525 A, with respect to independent claim 1, the amendment “a fixed hook actuator block constructed and arranged to contact the at least one hook when the deadbolt moves between the retracted deadbolt position to the extended deadbolt position and the hook actuator remains stationary” does not get around the rejection. Upon further search and consideration, the rejection noted as overcome in the Advisory Action was determined to be valid. Lurie teaches the amendment “a fixed hook actuator block (Fig 1, left end of hook actuator 23) constructed and arranged to contact the at least one hook when the deadbolt moves between the retracted deadbolt position to the extended deadbolt position (Going from Fig 3 to Fig 1, the left end of hook actuator 23 is moved into contact with the inner sides of hooks 17/18 as it is slid to the left through the initial part of the movement from retracted to extended position) and the hook actuator block remains stationary (Comparing Fig 3 to Fig 1, the left end of hook actuator 23 that is the hook actuator block, remains stationary relative to the deadbolt, unnumbered feature comprising 13, 14, when moving from the retracted to the extended deadbolt position). Therefore, it is the position of the Examiner that the hooks interact with a fixed actuator hook. 
Regarding rejections made under Luire US 1168525 A, with respect to independent claim 11, the amendment “a hook actuator fixed to the chassis” does not get around the rejection. Lurie teaches the limitation “a hook actuator (23) fixed to the chassis (Fig 1, hook actuator 23 is securely fastened to the chassis 10 via bolts 24 attaching it to the deadbolt 13 which is securely mounted to the chassis via guides 16, walls of chassis surrounding the opening 12 of the chassis, via pin 41 on lever 33 which is mounted to the hub 29 on the chassis. Therefore the hook actuator 23 is fixed to the chassis)”. It is the position of the Examiner that the hooks therefore interact with a hook actuator fixed to the chassis.
Applicant's arguments filed 07/28/2022, with respect to claim rejections made under 35 U.S.C. 103 have been fully considered but they are not persuasive
Regarding rejections made under Luire  US 1168525 A in view of Bock  US 1377658 A with respect to independent claim 1, in response to applicant's argument that Bock does not disclose the Applicant perceived deficiencies of Lurie with respect to independent claim 11 (a hook contacting a fixed hook actuator block as a deadbolt moves between engaged and disengaged positions), Bock is not used to meet any limitation of independent claim 11, and is used in combination to teach the limitations of claim 13. Also, in response to applicant's argument that Bock does not meet the deficiencies of Lurie, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding rejections made under Lurie  US 1168525 A in view of KR ‘002  KR 200456002 Y1 with respect to independent claim 1, in response to applicant's argument that KR’002 does not disclose the Applicant perceived deficiencies of Lurie with respect to independent claims 1, and 11 (a hook contacting a fixed hook actuator block as a deadbolt moves between engaged and disengaged positions), KR ‘002 is not used to meet any limitation of independent claims 1, and 11, and is used in combination to teach the limitations of claims 8-9, and 20-21 respectively. Also, in response to applicant's argument that KR ‘002 does not meet the deficiencies of Lurie, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Regarding Claim 1, line 18, “toward the disengaged position” should read “toward the engaged position” to match with the limitations in line 15 as the deadbolt moves from retracted to extended deadbolt position. For the purposes of examination the claim will be interpreted as such. 
Regarding Claim 3, line 5, “toward the engaged position” should read “toward the disengaged position” to match with the limitations in lines 5-6 as the deadbolt moves from extended deadbolt position to the retracted deadbolt position. For the purposes of examination the claim will be interpreted as such
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeom KR 20110135078 A.
Regarding Claim 1, Yeom teaches: A hook bolt for a latch assembly (Fig 1a), the hook bolt comprising: a deadbolt (3) constructed and arranged to move between a retracted deadbolt position (Fig 1a) and an extended deadbolt position (Fig 2a); and at least one hook (27, 29) located at least partially within the deadbolt (Fig 1a shows the pocket 9 that the majority of 29 resides in), wherein the at least one hook is rotatably attached to the deadbolt (the hook (unnumbered feature comprising: 27, 29), is rotatably coupled to the deadbolt (3) since the deadbolt itself causes the rotation of the hook. Please note that no structural or spatial limitations regarding placement/mounting of the hook or that it has to be directly connected/mounted to the deadbolt), wherein the at least one hook is constructed and arranged to move between a disengaged position (Fig 1a)  and an engaged position (Fig 2a), wherein the at least one hook is further constructed and arranged to move from the disengaged position to the engaged position as the deadbolt moves from the retracted deadbolt position to the extended deadbolt position (This can be seen going from Fig 1a to Fig 2a, hook moves to engaged position when deadbolt moves to engaged position), and wherein the at least one hook is further constructed and arranged to move from the engaged position to the disengaged position as the deadbolt moves from the extended deadbolt position to the retracted deadbolt position (This can be seen going from Fig 2a to Fig 2c, hook moves from engaged position to disengaged position as deadbolt moves from extended deadbolt position to retracted deadbolt position); and a hook actuator (unnumbered feature comprising: 11) constructed and arranged to move the at least one hook between the disengaged position and the engaged position (Comparing Fig 1a to Fig 2a, hook actuator 11 pushes lower end 29 of the hook to engaged position. Looking at Figs 2b and 2c, hook actuator 11 moves out of contact with the lower end 29 of hook to allow it to return to disengaged position), the hook actuator comprising: a fixed hook actuator block (Fig 2a, inclined surface of hook actuator 11, this inclined surface is a part of the deadbolt 3 and is therefore fixed to the deadbolt) constructed and arranged to contact the one or more hooks when the deadbolt moves between the retracted deadbolt position to the extended deadbolt position (Figs 2a-2c, inclined surface of 11 contacts the hook 27 at the beginning of retraction before breaking contact completely as the deadbolt moves from the extended to the retracted position) and the hook actuator remains stationary (Figs 2a-2c, since the hook actuator block is attached to the deadbolt, its fixed to the deadbolt and remains stationary relative to the deadbolt as the deadbolt moves between retracted and extended deadbolt positions) wherein the hook actuator block is further constructed and arranged to provide a reaction force on the at least one hook to move the at least one hook toward the engaged position (Fig 1b-1c, this is the force applied to lower end of the hook 29, by hook actuator 11 and inclined surface of 11 that makes up the hook actuator block, that helps to pivot the hook 27 to the engaged position).
Regarding Claim 3, Yeom teaches: The hook bolt of claim 1, wherein the hook actuator block is further constructed and arranged to provide a second reaction force on the at least one hook to move the at least one hook toward the disengaged position as the deadbolt moves from the extended position to the retracted deadbolt position (Comparing Figs 2a-2c, as inclined surface of 11 moves out of the way on retraction of the deadbolt to the disengaged position the opposite force provided to keep the hook in the engaged position is removed and the reaction force of gravity can take over allowing the hook 27 to rotate back towards the disengaged position as the deadbolt moves from the extended position to the retracted position)
Claims 1, 5-7, 11-12, 15-19, and 23, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lurie US 1168525 A.
Regarding Claim 1, Lurie teaches: A hook bolt for a latch assembly, the hook bolt comprising: a deadbolt (unnumbered feature comprising: 13, 14) constructed and arranged to move between a retracted deadbolt position (Fig 3) and an extended deadbolt position (Fig 1); at least one hook (17/18) located at least partially within the deadbolt (Fig 3), wherein the at least one hook is rotatably attached to the deadbolt (Fig 1, hooks 17 and 18 are rotatably attached to the deadbolt via pins 19 and 20 respectively), wherein the at least one hook is constructed and arranged to move between a disengaged position (Fig 3) and an engaged position (Fig 1), wherein the at least one hook is further is constructed and arranged to move from the disengaged position to the engaged position as the deadbolt moves from the retracted deadbolt position to the extended deadbolt position (P2 L17-24), and wherein the at least one hook is further constructed and arranged to move from the engaged position to the disengaged position as the deadbolt moves from the extended deadbolt position to the retracted deadbolt position (Demonstrated going from Fig 3 to Fig 1); and a hook actuator (23) constructed and arranged to move the at least one hook between the disengaged position and the engaged position (Comparing Fig 3 to Fig 1, 23 moves the hooks 17/18 between disengaged and engaged position), the hook actuator comprising: a fixed hook actuator block (Fig 1, left end of hook actuator 23, hook actuator 23, and therefore left end of hook actuator 23 that makes up the hook actuator block, is securely fastened to the chassis 10 via bolts 24 attaching it to the deadbolt 13, and therefore meets Merriam Webster’s definition of “fixed”) constructed and arranged to contact the at least one hook when the deadbolt moves between the retracted deadbolt position to the extended deadbolt position (Going from Fig 3 to Fig 1, left end of hook actuator 23 that is the hook actuator block, slides to the left against the hooks 17 and 18 as the deadbolt 13 is extended) and the hook actuator block remains stationary (left end of hook actuator 23 that is the hook actuator block is a part of the hook actuator 23 and therefore remains stationary relative to it when the hook actuator 23 moves.), wherein the hook actuator block is further constructed and arranged to provide a reaction force on the at least one hook to move the at least one hook toward the engaged position (Going from Fig 3 to Fig 1, the reaction force would be applied as left end of 23 extends with the top and bottom edge of the left end of 23 camming along the inner sides of the hooks 17/18 to control the pivoting outward of said hooks).
Regarding Claim 5, Lurie teaches: The hook bolt of claim 1, wherein the at least one hook includes at least one pivot (19/20) disposed in the deadbolt (Comparing Fig 1 to Fig 3, it can be seen that the pivots 19/20 are disposed in the deadbolt), and wherein the at 10125803.1Application No.: 16/185,3863 Docket No.: A1174.70024US01least one hook is constructed and arranged to rotate about the at least one pivot to move between the disengaged position and the engaged position (Can be seen going from Fig 3 to Fig 1).
Regarding Claim 6, Lurie teaches: The hook bolt of claim 1, wherein the at least one hook comprises a first hook (17) and a second hook (18), wherein the first hook projects out of a first side (Fig 1, top of deadbolt 13, 14) of the deadbolt in the engaged position and the second hook projects out of a second side (Fig 1, bottom of deadbolt 13, 14) of the deadbolt in the engaged position, and wherein the second side is opposite the first side (Fig 1, first side on the top and second side on the bottom sides are opposite each other)
Regarding Claim 7, Lurie teaches: The hook bolt of claim 7, wherein the first hook is constructed and arranged to project out of a top side (Fig 1, first side is the top side of the deadbolt 13, 14) of the deadbolt in the engaged position, and the second hook is constructed and arranged to project out of a bottom side (Fig 1, second side is the bottom side of the deadbolt 13, 14) of the deadbolt in the engaged position
Regarding Claim 11, Lurie teaches: A latch assembly for a door, the latch assembly comprising: a chassis (10); a deadbolt (unnumbered feature comprising: 13, 14) supported by the chassis (Fig 1) to automatically move relative to the chassis between a retracted deadbolt position (Fig 3; P2 L26-34) and an extended deadbolt position (Fig 1) (P2 L53-76, automatic movement occurs when the bolt is retracted as it crosses the jamb plate and then automatically moves to the extended position as it lines up with the full opening of the door jamb), the deadbolt being held in the retracted deadbolt position (Fig 3 shows the deadbolt held in the retracted position); 10125803.1Application No.: 16/185,3864 Docket No.: A1174.70024US01 a hook actuator (23) fixed to the chassis (Fig 1, hook actuator 23 is securely fastened to the chassis 10 via bolts 24 attaching it to the deadbolt 13 which is securely mounted to the chassis via guides 16, walls of chassis surrounding the opening 12 of the chassis, via pin 41 on lever 33 which is mounted to the hub 29 on the chassis. Therefore the hook actuator 23 is fixed to the chassis); at least one hook (17/18) having a hook shank (Fig 1, parts of hooks 17/18 that the pins 19/20 go through) and a hook bend (17a/18b), each of the hook shank and hook bend located within the deadbolt when the deadbolt is in the retracted position (Fig 3, hook bend and shanks are located within deadbolt 13,14 in the retracted position) wherein the at least one hook is rotatably attached to the deadbolt (Comparing Fig 1 to Fig 3 to see rotation, hooks 17 and 18 are rotatably attached to the deadbolt 13 via pins 19/20), and wherein the at least one hook is constructed and arranged to automatically move between a disengaged position (Fig 3) and an engaged position (Fig 1) when the at least one hook contacts the hook actuator as the deadbolt moves between the retracted deadbolt position and the extended deadbolt position (Comparing Figs 3 to Fig 1, it can be seen that the hooks automatically move between disengaged and engaged position from contact with the hook actuator as the deadbolt moves from retracted to extended position); and a trigger (46) cooperating with the deadbolt (P2 L39-48), the trigger constructed and arranged to permit the deadbolt to move to the extended deadbolt position (P2 L63-69), with the at least one hook being automatically moved from the disengaged position to the engaged position when the deadbolt is automatically moved from the retracted deadbolt position to the extended deadbolt position (P2 L70-76, P3 L8-15).
Regarding Claim 12, Lurie teaches: The latch assembly of claim 11, further comprising a deadbolt biasing member (38) constructed and arranged to urge the deadbolt toward the extended deadbolt position (P2 35-37). 
Regarding Claim 15, Lurie teaches: The latch assembly of claim 11, wherein the hook actuator comprises a hook actuator block (Fig 1, left end of hook actuator 23) constructed and arranged to contact the at least one hook when the deadbolt moves from the retracted deadbolt position to the extended deadbolt position (Can be seen going from Fig 3 to Fig 1), wherein the hook actuator block is further constructed and arranged to provide a first reaction force on the at least one hook to move the at least one hook toward the engaged position (First reaction force involves hook actuator block pushing hooks 17/18 from the inner surfaces outward).
Regarding Claim 16, Lurie teaches: The latch assembly of claim 15, wherein the hook actuator block is further constructed and arranged to provide a second reaction force on the at least one hook to move the at least one hook toward the disengaged position (Going from Fig 1 to Fig 3, the reaction force would be applied as left end of 23 retracts, with the top and bottom edge of the left end of 23 camming along the inner sides of the hooks 17/18 to control the pivoting inward).
Regarding Claim 17, Lurie teaches: The latch assembly of claim 11, wherein the at least one hook includes at least one pivot (19/20) disposed in the deadbolt (Comparing Fig 1 to Fig 3, it can be seen that the pivots 19/20 are disposed in the deadbolt) and wherein the at least one hook is constructed and arranged to rotate about the at least one pivot to move between the disengaged position and the engaged position (Can be seen going from Fig 3 to Fig 1).
Regarding Claim 18, Lurie teaches: The latch assembly of claim 11, wherein the at least one hook comprises a first hook (17) and a second hook (18), wherein the first hook projects out of a first side (Fig 1, top of deadbolt 13, 14) of the deadbolt in the engaged position and the second hook projects out of a second side (Fig 1, bottom of deadbolt 13, 14) of the deadbolt in the engaged position, and wherein the second side is opposite the first side (Fig 1, first side on the top and second side on the bottom sides are opposite each other).
Regarding Claim 19, Lurie teaches: The latch assembly of claim 18, wherein the first hook is constructed and arranged to project out of a top side (Fig 1, first side is the top side of the deadbolt 13, 14) of the deadbolt in the engaged position, and the second hook is constructed and arranged to project out of a bottom side (Fig 1, second side is the bottom side of the deadbolt 13, 14) of the deadbolt in the engaged position.
Regarding Claim 23, Lurie teaches: A door system in combination with the latch assembly of claim 11, the combination comprising: 10125803.1Application No.: 16/185,3866 Docket No.: A1174.70024US01 Reply to Office Action of January 7, 2022 a door (P2 L52-53), said latch assembly coupled to said door; and a first handle (P1 L86-87) coupled to said latch assembly and operable to open said door (P2 L27-34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie US 1168525 A, in view of Bock US 1377658 A.
Regarding Claim 13, Lurie teaches: The latch assembly of claim 12. Lurie does not teach the deadbolt biasing member is constructed and arranged as a torsion spring. Bock teaches that it is known in the art to have a deadbolt biasing member (Bock: 19) that is a torsion spring (Bock: Page 1 L95-106). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a torsion spring as taught by Bock, to bias the deadbolt in Lurie, resulting in a more compact latch, as the function would be the same. 
Claims 8-9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie US 1168525 A, in view of (KR ‘002) KR 200456002 Y1 (Please note: see machine translation for associated paragraph reference numbers).
Regarding Claim 8, Lurie teaches: The hook bolt of claim 1. Lurie does not teach: the at least one hook includes a gear. KR ‘002 teaches that it is known in the art for hooks (KR ‘002: 40 and 50) to have a gear (KR ‘002: 60a and 60b respectively). It would be obvious to one of ordinary skill in the art before the effective filing date, to modify the hooks of Lurie to include the gears of KR ‘002 to create a more reliable latch resistant to malfunction (KR ‘002: P0016 and P0032).
Regarding Claim 9, Lurie, in view of KR ‘002, teaches: The hook bolt of claim 9, wherein the at least one hook comprise a first hook (KR ‘002: 40) and a second hook (KR ‘002: 50), wherein the gear causes the first hook and the second hook to move between the disengaged position and the engaged position concurrently (KR ‘002: Fig 6-7 the gears help the hooks to move concurrently between the disengaged and engaged positions)
Regarding Claim 20, Lurie teaches: The latch assembly of claim 11. Lurie does not teach: the at least one hook includes a gear. KR ‘002 teaches that it is known in the art for hooks (KR ‘002: 40 and 50) to have a gear (KR ‘002: 60a and 60b respectively). It would be obvious to one of ordinary skill in the art before the effective filing date, to modify the hooks of Lurie to include the gears of KR ‘002 to create a more reliable latch resistant to malfunction (KR ‘002: P0016 and P0032).
Regarding Claim 21, Lurie, in view of KR ‘002, teaches: The latch assembly of claim 20, wherein the at least one hook comprise a first hook (KR ‘002: 40) and a second hook (KR ‘002: 50), wherein the gear causes the first hook and the second hook to move between the disengaged position and the engaged position concurrently (KR ‘002: Fig 6-7 the gears help the hooks to move concurrently between the disengaged and engaged positions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         
/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675